Citation Nr: 0611292	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969 in 
the Army, and his DD Form 214 reflects 11 months and 27 days 
of service in Vietnam.  He also served in the Army National 
Guard from July 1984 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for coronary artery disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The veteran has asserted that service connection is warranted 
for coronary artery disease because he began having heart 
problems when he was in the Army National Guard.  His active 
duty service medical records, dated from May 1966 to April 
1969, are negative for any complaints, treatment, or 
diagnoses related to coronary artery disease. 

However, review of the claims file reveals that, while the 
veteran was on inactive duty training (IADT) from August 3 to 
5, 1984, he suffered from heat prostration and chest pain 
while participating in unit training.  In February 1985, the 
veteran was examined for fitness for duty and it was noted he 
had experienced one prior episode of chest pain, which was 
not thought to be of cardiac origin.  A March 1985 treatment 
note reflects there was no evidence of significant coronary 
artery disease, and the veteran was found fit for retention 
in the National Guard.  

In October 2001, the veteran complained of chest pain and was 
admitted to the hospital, where he was diagnosed with 
atherosclerotic coronary artery disease.

The veteran was afforded a VA examination in September 2002.  
The diagnosis was coronary artery disease with significant 
history of stent placement and with controlled angina pain, 
but the VA examiner did not comment on the likelihood that 
the veteran's current diagnosis was related to his military 
service.  In addition, the examination report does not 
reflect that the claims file was reviewed by the examiner 
prior to examining the veteran.

The Board notes the veteran is currently service-connected 
for diabetes mellitus, as presumptively due to herbicide 
exposure in Vietnam.  He is rated as 20 percent disabled by 
the diabetes itself, and as 40 percent disabled by left lower 
extremity diabetic neuropathy and 40 percent by right lower 
extremity diabetic neuropathy.  

In an April 2006 Informal Hearing Presentation, the veteran's 
representative acknowledged that the veteran's service 
medical records are silent for any indication of coronary 
artery disease.  Without conceding the denial of service 
connection on a direct basis, he argued that service 
connection is warranted on a secondary basis, as due to the 
service-connected diabetes mellitus.  The representative 
argued that the record does not contain a medical opinion as 
to whether the two disabilities are etiologically related, 
and that a remand is necessary in order to obtain an opinion.  

Under 38 U.S.C.A. § 101(24)(C)(ii); 38 C.F.R. § 3.6(a), an 
individual may be considered on active military service if he 
is disabled or dies from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident during inactive 
duty training, and therefore could be service connected for 
such a condition if it is manifested during IADT.  Thus, the 
question of whether the veteran manifested such a disorder on 
IADT is before the Board.

In addition, secondary service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

As noted, the medical evidence of record does not contain a 
medical opinion addressing the question of whether there is a 
causal relationship between the current coronary artery 
disease and the veteran's service or, in the alternative, the 
veteran's service-connected diabetes mellitus.  Under the 
VCAA, the Board finds that the veteran meets the criteria for 
a medical examination.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  In this regard, we 
note that the medical evidence of record contains competent 
evidence that the veteran has been diagnosed with coronary 
artery disease and has complained of persisting or recurrent 
symptoms of disability.  However, as noted, the record does 
not contain a nexus opinion and, therefore, sufficient 
medical evidence for the Board to make a decision on the 
claim is lacking.  Therefore, the Board finds that a remand 
for a medical examination and opinion is necessary in order 
to render a fully informed decision.  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
that was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA examination 
to determine whether there is a causal nexus between 
his current coronary artery disease and his active 
military service, to include service-connected 
diabetes mellitus.  All indicated tests and studies 
should be conducted, and all findings described in 
detail.  The claims file, to include a copy of this 
Remand, must be made available to the examiner for 
review, and the examination report should reflect 
that such review is accomplished.

a.  A diagnosis of any currently manifested 
heart disability should be made, and the 
examiner should render an opinion as to whether 
the condition is etiologically related to the 
veteran's military service or service-connected 
diabetes mellitus.  All necessary special 
studies or tests, including X-ray films, if 
necessary, are to be done.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely than not 
(i.e., to a degree of probability greater than 
50 percent), at least as likely as not (i.e., a 
probability of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
current heart disability is causally related to 
the veteran's active duty in the Army (from May 
1966 to May 1969) or his inactive duty training 
in the Army National Guard (from August 3 to 
August 5, 1984) or, in the alternative, to his 
service-connected diabetes mellitus.  

c.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

d.  If it cannot be determined whether the 
veteran currently has a heart disability that is 
related to his active service, on a medical or 
scientific basis and without invoking processes 
relating to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


